NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GINO CARLUCCI, AKA Gene David                   No. 19-15815
Odice,
                                                D.C. No. 4:18-cv-00051-RM
                Petitioner-Appellant,

 v.                                             MEMORANDUM*

BARBARA VON BLANCKENSEE,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Federal prisoner Gino Carlucci appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 petition for a writ of habeas corpus. We

have jurisdiction under 28 U.S.C. § 1291. We review the dismissal of a section

2241 petition de novo, see Alaimalo v. United States, 645 F.3d 1042, 1047 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2011), and we affirm.

      Carlucci challenges a prison disciplinary proceeding in which he was

sanctioned with the disallowance of good conduct time after he was found to have

committed the prohibited acts of circumventing mail monitoring procedures and

accepting money without staff authorization. He contends that the disciplinary

hearing officer was not impartial and that there was insufficient evidence to

support the officer’s findings. The record does not reflect that Carlucci was denied

an impartial decision maker but, rather, that the disciplinary proceedings complied

with all procedural due process requirements. See Liteky v. United States, 510 U.S.

540, 555 (1994) (unfavorable or adverse rulings alone are insufficient to show bias

unless they reflect such extreme favoritism or antagonism that the exercise of fair

judgment is precluded); Wolff v. McDonnell, 418 U.S. 539, 563-71 (1974). The

record further shows that “some evidence” supported the hearing officer’s findings.

See Superintendent v. Hill, 472 U.S. 445, 455 (1985). Moreover, contrary to

Carlucci’s contention, the district court did not err by denying his petition without

an evidentiary hearing because the record conclusively shows that Carlucci is not

entitled to relief under section 2241. See Anderson v. United States, 898 F.2d 751,

753 (9th Cir. 1990).

      AFFIRMED.




                                          2                                     19-15815